                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


Darrell L. Goss, #305517,         )
                                  )
                      Plaintiff,  )
                                  )                Civil Action No. 2:18-cv-326-BHH
v.                                )
                                  )                               ORDER
Bryan P. Stirling, et al.,        )
                                  )
                      Defendants. )
________________________________)

       This matter is before the Court upon Plaintiff’s pro se action filed pursuant to 42

U.S.C. § 1983. Defendant Cindy Beer (Postmaster of the U.S. Post Office in Fairfax, South

Carolina) filed a motion to dismiss for failure to state a claim and lack of jurisdiction, and

in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.),

the matter was referred to a United States Magistrate Judge for preliminary determinations.



       On November 29, 2018, Magistrate Judge Mary Gordon Baker issued a report and

recommendation (“Report”) outlining the issues and recommending that the Court grant the

unopposed motion to dismiss filed by Defendant Beer. Attached to the Report was a notice

advising Plaintiff of his right to file written objections to the Report within fourteen days of

being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections have been filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

Report. Therefore, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 107) and grants Defendant Beer’s motion to dismiss (ECF No. 81) and dismisses

Defendant Beer as a party from this action. The Court dismisses with prejudice Plaintiff’s

First Amendment claim against Defendant Beer.

       IT IS SO ORDERED.


                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

January 3, 2019
Charleston, South Carolina




                                                2
